People v Tague (2016 NY Slip Op 07874)





People v Tague


2016 NY Slip Op 07874


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Friedman, J.P., Saxe, Richter, Gische, Kapnick, JJ.


2287 1259/12

[*1]The People of the State of New York, Respondent,
vMalik Tague, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Tomoeh Murakami Tse of counsel), for appellant.
Cyrus R. Vance, Jr., Distrit Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 24, 2014, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The court properly found that defendant violated the no-arrest condition of his plea agreement, and thus forfeited the opportunity to have his conviction replaced by a misdemeanor conviction. To support such a finding, the evidence at an Outley  hearing is required to satisfy the court "not of defendant's guilt of the new criminal charge but of the existence of a legitimate basis for the arrest on that charge" (People v Outley , 80 NY2d 702, 713 [1993]). Here, the legitimate basis for defendant's witness-tampering arrest was amply established through "reliable and accurate" evidence (id . at 712), consisting primarily of defendant's Internet and phone communications. Defendant's various challenges to the process by which the court reached its determination are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the alleged procedural irregularities were not prejudicial. We have considered and rejected defendant's ineffective assistance of counsel claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK